IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40127
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FAUSTINO MARGARITO TRINIDAD-SALINAS,
also known as Santos Benavides Gonzalez,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. M-01-CR-603-1
                       --------------------
                         January 29, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Faustino Margarito Trinidad-Salinas appeals the 20-month

sentence imposed by the district court following his entry of a

plea of guilty to a violation of 8 U.S.C. § 1326(a) & (b) for

being found illegally in the United States subsequent to

deportation and a conviction for an aggravated felony.

     Trinidad-Salinas contends that his attorney provided

ineffective assistance because counsel did not challenge the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40127
                                 -2-

addition of one point to his criminal history score for each of

two state convictions for driving with excessive blood alcohol

levels.   Trinidad-Salinas has not briefed this issue

sufficiently.   See United States v. Valdiosera-Godinez, 932 F.2d

1093, 1099 (5th Cir. 1991).   Trinidad-Salinas does not explain

why the criminal history was incorrect, he does not provide

citations to the record or to other information to show that the

criminal history is incorrect, and he does not indicate what

counsel should have done.   Further, Trinidad-Salinas cannot

establish ineffective assistance because he cannot show

prejudice.   See Strickland v. Washington, 466 U.S. 668, 687, 697

(1984).   Even if the district court had subtracted two points for

the challenged convictions, Trinidad-Salinas would have had a

criminal history score of four points, which would have resulted

in the same criminal history category III.

     Trinidad-Salinas contends that the Government breached the

plea agreement because it did not make a recommendation at

sentencing that he receive a sentence at the low end of the

applicable Sentencing Guideline range.     Because Trinidad-Salinas

did not object at sentencing to the Government’s lack of such a

recommendation, our review of the issue is for plain error only.

United States v. Reeves, 255 F.3d 208, 210 (5th Cir. 2001).     We

will not exercise our discretion to correct a forfeited error

unless the error “seriously affects the fairness, integrity, or

public reputation of judicial proceedings.”     Id.
                            No. 02-40127
                                 -3-

     The district court was aware of the plea agreement’s terms

and imposed sentence in compliance with the agreement.        The

sentencing recommendation was incorporated in the presentence

report.   See Reeves, 255 F.3d at 210.     Trinidad has not

demonstrated a breach or that any error that may have occurred

seriously affected the “fairness, integrity, or public reputation

of judicial proceedings.”   Reeves, 255 F.3d at 210.     The judgment

of the district court is AFFIRMED.